Citation Nr: 1500938	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  14-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1941 to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the June 2014 Statement of the Case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he incurred skin cancer while serving in India during World War II.  He asserts that extensive exposure to sunlight in a tropical environment led to current problems.  

The record documents that the Veteran is currently diagnosed with skin cancer.  Further, the record documents his service in India during World War II.  Based on these facts, a VA compensation examination into his claim should be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the claims file any currently outstanding VA treatment records that pertain to the claim on appeal. 

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin cancer.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should then respond to the following inquiry:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin cancer is related to any in-service disease, event, or injury?  Please note the Veteran's lay assertions that he experienced extensive sunlight exposure during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above development and medical inquiry has been completed, readjudicate the claim on appeal in light of all evidence of record.  If the issue remains denied, the Veteran should be provided with a Supplemental SOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




